UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-1035



REGINALD L. SYDNOR,

                                              Plaintiff - Appellant,

          versus


JANICE LACHANCE, Head of the Office of Per-
sonnel Management; KENNETH S. APFEL, Secre-
tary, Department of Health and Human Services,
Commissioner, Social Security Administration,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-99-228-JFM)


Submitted:   March 23, 2000                 Decided:   March 30, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald L. Sydnor, Appellant Pro Se. Lynne Ann Battaglia, United
States Attorney, Nadira Clarke, Special Assistant United States
Attorney, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Reginald L. Sydnor appeals from the district court’s order

dismissing his civil action.   We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we affirm on the reasoning of the district court.    See Sydnor

v. LaChance, No. CA-99-228-JFM (D. Md. Oct. 27, 1999). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                 2